 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        CALVIN MALONE,
 9                                                       CASE NO. 3:15-CV-05552-RBL-DWC
                               Plaintiff,
10                                                       ORDER
                 v.
11
        LESLIE SZIEBERT,
12
                               Defendant.
13
            The District Court has referred this 42 U.S.C. § 1983 action to United States Magistrate
14
     Judge David W. Christel. On November 9, 2017, Plaintiff Calvin Malone, who is housed at the
15
     Washington Special Commitment Center (“SCC”), filed a Motion for Summary Judgment
16
     (“Plaintiff’s Motion”). Dkt. 80. On November 27, 2017, Defendant Leslie Sziebert filed a
17
     Motion for Summary Judgment (“Defendant’s Motion”). Dkt. 85. After considering the motions
18
     and record, the undersigned issued a Report and Recommendation (“R&R”) recommending
19
     Plaintiff’s Motion be denied and Defendant’s Motion be granted. See Dkt. 93. On March 16,
20
     2018, the Honorable Ronald B. Leighton, the District Judge assigned to this case, entered an
21
     Order adopting the R&R. Dkt. 94.
22
            Plaintiff thereafter appealed the Order (Dkt. 94) to the Ninth Circuit Court of Appeals.
23
     See Dkt. 96, 97. On November 30, 2018, the Ninth Circuit entered a Memorandum vacating the
24


     ORDER - 1
 1 Order and remanding to this Court Plaintiff’s claims alleging constitutionally inadequate medical

 2 care and an Equal Protection Clause violation. Dkt. 99. The Ninth Circuit specifically found:

 3          [I]t is not clear from the record whether defendant Sziebert, or someone else, is
            responsible for scheduling patients to be transported to medical services. The
 4          position description for the Medical Director provides that the Medical Director
            has “extensive input into the daily operation of the clinical and residential
 5          programming,” authority “over the entire scope of the [SCC] Program and all of
            its residential venues,” and “direct responsibility for the oversight of all SCC
 6          medical policies.” Further, Sziebert additionally admitted during his deposition
            that “there [are] occasions when the health and safety of a resident is
 7          compromised due to the physical location of the facility and length of time it takes
            to transport a patient to medical services.” On this record, Sziebert has not met his
 8          burden of showing that there is no genuine dispute of material fact as to whether
            he was responsible for the alleged violations.
 9
     Id. at p. 2. The Ninth Circuit issued its mandate on December 24, 2018. See Dkt. 100.
10
            In light of the decision from the Ninth Circuit, the Court directs the parties to file a joint
11
     status update. The parties shall provide the Court with the following:
12
        •   The status of the case;
13
        •   Whether additional discovery is necessary considering the Ninth Circuit’s decision, and if
14
            so, the scope of discovery;
15
        •   What outstanding issues the parties believe the Court should address prior to trial,
16
            including whether the parties anticipate further motion practice; and
17
        •   Proposed trial dates.
18
     The parties shall file the joint status update on or before March 8, 2019.
19
            Dated this 6th day of February, 2019.
20


                                                            A
21

22                                                          David W. Christel
                                                            United States Magistrate Judge
23

24


     ORDER - 2
